Case 1:19-cv-05497-GBD Document 25 Fi

 
  

il
UNITED STATES DISTRICT COURT ye
SOUTHERN DISTRICT OF NEW YORK |p
See eae OE NEN YORK Le

PATRICIA KELLY, :
Plaintiff, :
; ORDER
-against- :
. 19 Civ. 5497 (GBD)
COVIDIEN, INC., :
Defendant. :
=— ee ween we ew we ee eee ee et ewe ewe ew ew et ee et ee eR ee ew ew ww xX

GEORGE B. DANIELS, United States District Judge:

On March 9, 2020, this Court ordered Plaintiff's counsel to inform this Court within 45
days whether this deceased Plaintiff's next of kin intends to proceed with this action. Forty-five
days have elapsed and Plaintiff's counsel has not informed this Court that Plaintiff's next of kin
intends to continue with this action. Accordingly, the Clerk of Court is directed to close the above-
captioned action.

Dated: New York, New York

April 30, 2020
SO ORDERED.

GEPR B. DANIELS
ted*States District Judge

 

 
